1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      ROBERT BINKELE,
4
                           Plaintiff,
5                                                        2:19-cv-01079-APG-VCF
      vs.                                                ORDER
6     ADAM J. AUSLOOS,
7                           Defendant.
8           Before the court is Plaintiff’s Emergency Motion to Compel Deposition of Defendant and for
9    Related Sanctions (ECF No. 28).
10          Accordingly,
11          IT IS HEREBY ORDERED the deadlines to file dispositive motions and joint pretrial order are
12   vacated pending further order of the court.
13          IT IS FURTHER ORDERED that Plaintiff’s Emergency Motion to Compel Deposition of
14   Defendant and for Related Sanctions (ECF No. 28) will be briefed in the ordinary course.
15          DATED this 13th day of January, 2020.
                                                                _________________________
16
                                                                CAM FERENBACH
17                                                              UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25
